Citation Nr: 1216717	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-33 710	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for painful, popping joints.

2.  Entitlement to service connection for left pectoral chest pain.

3.  Entitlement to service connection for involuntary trembling, shaking, and quivering.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  He was awarded the Combat Action Ribbon and the Iraq Campaign Medal, among other decorations.

This matter arises from a January 2008 RO decision.  In May 2009, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  In March 2010, the Board remanded the appeal for further evidentiary development.  Such development having been accomplished, it is once again before the Board for further appellate review.

Following such development, the RO granted service connection for a low back disability in a May 2011 decision.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the veteran desires to challenge the disability rating or the effective date assigned to the impairment resulting from this disability, he is required to file a timely notice of disagreement with the May 2011 rating decision or alternatively, a claim for entitlement to an increased disability rating.  We note that he was so informed in a May 2011 letter.  

In written argument of March 2012, the Veteran's representative raises a claim for entitlement to service connection for alcohol abuse as secondary to or caused by his service-connected post-traumatic stress disorder.  This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's painful popping joints are not shown to be a manifestation of an undiagnosed illness related to his service in Southwest Asia.

3.  The Veteran's left pectoral chest pain is not shown to be a manifestation of an undiagnosed illness related to his service in Southwest Asia.

4.  The Veteran has continuously reported involuntary trembling since his initial application for VA benefits, less than one year after his discharge from service, such trembling has been observed by physicians, and the trembling is manifest to a degree of 10 percent.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by painful, popping joints is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  Service connection for a disability manifested by left pectoral chest pain is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  Service connection for a disability manifested by involuntary trembling is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims in a letter of July 2007, prior to the initial adjudication of the claims.  

VA medical records, service treatment records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i).  

A 'qualifying chronic disability' includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi- symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).

An 'undiagnosed illness' is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A 'medically unexplained chronic multi-symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if:  (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98.

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is then warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Thus, as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).
 
The Veteran was discharged from active service in September 2006.  In July 2007, he submitted an application for VA compensation for disabilities including painful, popping joints, left pectoral chest pain, and a disability involving involuntary trembling, shaking, and quivering.  Although he reported having been treated for these complaints during service, none of these symptoms were recorded in his service treatment records.  Although the Veteran is not competent to opine as to the etiology of these disabilities, he is competent to describe the symptoms he experiences and to note their approximate onset.  Barr.  Furthermore, we observe that he has consistently reported these symptoms during VA examinations and during VA medical visits for the purposes of medical care throughout the years since his discharge from service.  Thus, his symptoms and complaints are well-documented in the post-service evidence of record.

In August 2007, the Veteran presented for his initial intake visit after enrolling in the VA medical system.  He mentioned the complaints at issue.  X-ray studies of his knees and chest were performed, and were interpreted as normal.  Upon clinical examination, the primary care physician noted that the Veteran's gait was coordinated and smooth, with no misalignment, defects, or deformities of the joints, bones, or muscles.  Joints displayed full range of motion with no pain or contractures, muscle atrophy, or weakness.  His lungs were clear to auscultation and percussion; palpation revealed no abnormalities.  A magnetic resonance imaging study of the brain was accomplished in September 2007 and was also interpreted as normal.  

The Veteran underwent a general VA examination pursuant to his original claim in December 2007.  Inspection of the chest revealed normal diameter; there was normal resonance to percussion, with no wheezes or crackles on auscultation.  Cardiovascular examination revealed no cardiomegaly by palpation or percussion.  Auscultation revealed normal sinus rhythm without murmur or gallop.  There was excellent muscular development, with no mass, pain, or tenderness.  There was no evidence of generalized or localized muscular tremor.  The examiner felt that the Veteran was uncooperative with range of motion testing and muscle tone testing, and commented that the Veteran's subjective complaints appeared to be out of proportion to the objective examination findings.  The examiner rendered diagnoses including anatomically normal wrists, knees, shoulders, and anatomically normal left pectoral musculature, all to the degree to which they could be examined.  The examiner also noted that there had been no noticeable trembling, shaking, or quivering of any muscles during the examination.  The Veteran subsequently asserted that he believed the examiner had been biased against him during the examination.  It was in part because of this assertion that the Board ordered further medical evaluation in the 2010 remand.

In April 2008, the Veteran underwent VA neurological evaluation for purposes of treatment.  Upon examination, the neurologist noticed a "very subtle tremor with posture and action, right a bit worse than left."  There was no lip, mouth, head, or leg tremor, and no rest tremor.  The neurologist provided the following assessment:  "His neurologic examination and magnetic resonance imaging are both normal, except for a very subtle tremor, exacerbated by PTSD, anxiety, and/or alcohol abuse.  Alternatively, it could be the very beginning signs of essential tremor.  It is so very subtle I do not see any reason to attempt treatment.  I doubt the tremor is related to his brain injury."  

Pursuant to the Board's remand, the Veteran underwent a neurological examination for purposes of compensation in July 2010.  After reviewing the history summarized above, the examiner rendered a diagnosis of "mild postural tremor without evidence of trembling, shaking, and quivering."  The examiner then opined that the mild posture tremor was not caused by or a result of any incident in service, to include involvement in an improvised explosive device explosion or environmental hazards while in combat in Iraq.  He provided the rational that review of the medical records, medical literature and his own clinical experience showed absolutely no evidence of a tremor during service and that a nexus to service could not be drawn.  He then commented that the Veteran's tremor may be a normal physiological tremor enhanced by post-traumatic stress disorder or alcohol use.  

The report of a July 2010 chest examination for purposes of compensation reveals that the examiner determined the Veteran's chest was entirely normal.  A diagnosis of normal left pectoral chest examination was rendered and the examiner concluded the report by stating that there was absolutely no evidence of a left pectoral chest abnormality.  

During a July 2010 VA joints examination for purposes of compensation, the Veteran again reported his joint symptom as involving popping, which he felt was getting progressively worse.  His gait was observed to have been normal.  Upon examination, the examiner noted clicking in both knees, but no other knee abnormality.  The examiner also noted crepitus, tenderness, and abnormal motion of both shoulders.  The examiner rendered diagnoses of bilateral shoulder strain and bilateral knee strain, and commented that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner provided the opinion that the Veteran's painful popping of the joints, including the bilateral shoulder and knee strain, is less likely caused by or a result of any incident in service, to include involvement in an explosion or environmental hazards while in combat in Iraq.  He provided the rationale that based on review of the medical records, medical literature and his own clinical experience there was absolutely no evidence of any joint problems in service and nothing to suggest that in-service events including an explosion led to diffuse bilateral joint popping and pain.  A nexus cannot be made for his joint conditions.  

A September 2011 VA medical opinion was obtained to resolve the question of whether the Veteran's tremor or left pectoral chest pain could be secondarily caused by his post-traumatic stress disorder.  The resulting opinion was that no such relationship was likely, as the research literature does not support the contention that post-traumatic stress disorder would be associated with either disability.

In sum, the three disabilities at issue have been evaluated thoroughly over the years.  Following a thorough review of the evidence, and application of the liberalizing laws and regulations pertaining to undiagnosed illnesses in Veterans with qualifying service in Southwest Asia, as this Veteran has, the Board concludes that service connection is not warranted for painful popping joints or for left pectoral chest pain.  However, we find that the evidence supports a grant of service connection for the tremor confirmed by the Veteran's treating neurologist.  

Multiple potential etiologies for each complaint have been ruled out following multiple tests and studies.  Neither the popping joints phenomenon nor the left pectoral chest pain have been observed or verified by medical personnel; rather they are complaints that are subjective in nature.  No physical impairment has been identified involving the Veteran's joints and his chest.  (Although a July 2010 VA examiner identified "clicking" in the Veteran's knees, the painful popping described by the Veteran has not been observed by medical personnel.)  In other words, while the Veteran's complaints of popping and pain in his joints and left chest are valid, as he is competent to report his symptoms, no objective indications of a disability related to these symptoms has been identified, despite extensive medical evaluation which has been accomplished since the Veteran first reported the symptoms in July 2007.  As set forth above, objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

In this regard, we note that the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although Sanchez-Benitez did not involve an undiagnosed illness, the holding nevertheless remains valid.  Viewing it together with the 38 C.F.R. § 3.317 requirement that a qualifying chronic disability must became manifest to a degree of 10 percent or more is congruent with the intentions of the Sanchez-Benitez Court and the drafters of 38 C.F.R. § 3.317, that a disability be more than purely subjective in nature; that disabilities for which VA will pay compensation benefits must be recognizable and manifested by objective indications.  In this case, the Board finds that this interpretation of Sanchez-Benitez and 38 C.F.R. § 3.317 controls this case, as the Veteran's valid complaints of painful popping joints and left pectoral chest pain do not amount to recognizable disabilities manifested by objective indications.  

Purely subjective symptoms of pain and stiffness may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662 (1995).  In this case, although the Board finds the Veteran's subjective assertions of painful popping joints and left pectoral chest pain both competent and credible, the objective medical evidence of record demonstrates that the Veteran has no unexplained or undiagnosed multi-symptom illness, and that the Veteran's medical history and current examination results are inconsistent with Gulf War illness or residuals of exposure to environmental hazards or residuals of the documented explosion while in combat in Iraq.  Additionally, the Board observes that there is no indication that either disability has manifested to a degree of 10 percent disabling as required by 38 C.F.R. § 3.317.  Limitation of shoulder or knee motion to the point for which a 10 percent disability rating is provided under the governing provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 or 5256-5261, is simply not shown in the objective medical evidence.  Similarly, no objective impairment of the left pectoral whatsoever is shown to support a compensable disability rating under the provisions of 38 C.F.R. § 4.73.  Stankevich.  

In sum, the Veteran's subjective complaints involving painful popping joints and left pectoral chest pain, without objective indication of the presence of a chronic disability attributable to an undiagnosed illness, do not establish a basis for application of the presumptions afforded to Persian Gulf Veterans under 38 C.F.R. § 3.317.

To the extent that the bilateral shoulder strain and bilateral knee strain which were diagnosed during the July 2010 VA examination represent known diagnoses, consideration of direct service connection is warranted.  In this regard, the Board notes first that "strain" does not necessarily indicate a chronic disease.  However, assuming for purposes of this decision, that both strains are chronic in nature, the absence of any indication of knee or shoulder strain in the service treatment records, the normal findings upon the intervening examination reports, and the lack of a nexus to service all operate to preclude a finding that direct service connection is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With regard to the Veteran's complaints of trembling, however, a subtle tremor has been confirmed by several examining neurologists.  None were able to identify an etiology of the tremor, however.  For that matter, the neurologists were not able to establish a firm diagnosis either.  This situation appears to fit squarely into the definition of an undiagnosed illness, in that there are objective indications of a chronic disability involving neurologic signs or symptoms, which have existed for more than six months.  Furthermore, as explained above, in the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez.  The Veteran asserts he has experienced essentially continuous tremor symptoms since service.  He is competent to report this fact and nothing in the record would lead us to believe he is incredible in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, such evidence speaks directly to the question of whether a nexus to service exists.  see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (noting that a claimant can present evidence of continuity of symptomatology as a means of demonstrating nexus); 38 C.F.R. § 3.303(b).

Thus, the only remaining requirement which must be satisfied for a grant of service connection under the provisions of 38 C.F.R. § 3.317 is a determination that the qualifying chronic disability of tremor or trembling has become manifest to a degree of 10 percent or more.  Reference to the VA's regulatory rating schedule reveals that perhaps unsurprisingly, there is no specific diagnostic code provided for trembling which has been variously identified by different physicians.  When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Application of the Board's expertise in this area yields the conclusion that the Veteran's symptoms are more nearly analogous to those set forth for the evaluation of Sydenham's Chorea.  The appropriate Diagnostic Code for the evaluation of Sydenham's Chorea provides a 10 percent disability rating for mild symptoms of Chorea.  38 C.F.R. § 4.124a, Diagnostic Code 8105.  Given that the Veteran's tremor was deemed to require no medical intervention, characterizing it as more than mild in nature would be inappropriate.  However, given his involuntary trembling and shaking which has been medically confirmed, a characterization of "mild" seems entirely appropriate.  Furthermore, rating principles dictate that the veteran's disability be evaluated under whichever appropriate diagnostic code will provide him the greatest benefit.  38 C.F.R. §§ 4.3, 4.7.

In sum, the Board holds that the evidence supports the Veteran's claim for service connection for tremor as an undiagnosed illness related to service in the Persian Gulf arena.  The benefit sought is therefore granted.  



ORDER

Service connection for painful, popping joints is denied.

Service connection for left pectoral chest pain is denied.

Service connection for involuntary trembling is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


